225 F.3d 777 (5th Cir. 2000)
MARK ERIC WRIGHT, Plaintiff-Appellantv.GAYLE HOLLINGSWORTH, Etc; ET AL, DefendantsGAYLE HOLLINGSWORTH, Registered Nurse at Telford, Individually and in official capacity, Defendant-Appellee
No. 99-40063
IN THE UNITED STATES COURT OF APPEALSFOR THE FIFTH CIRCUIT
August 31, 2000

Appeal from the United States District Court for the Eastern District of Texas; David Folsom, Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion February 9, 2000, 5 Cir., 2000, 201 F.3d 663)
Before KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.